Citation Nr: 0417204	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-22 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for fainting or 
blackout spells due to an undiagnosed illness.

4.  Entitlement to service connection for night sweats due to 
an undiagnosed illness.

5.  Entitlement to service connection for gastrointestinal 
complaints, including diarrhea and reflux, due to an 
undiagnosed illness.

6.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to 
March 1993. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  The Board remanded this case in July 2001 for further 
development.  

Although this case was previously remanded, for the reasons 
stated below, this appeal is REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC), in Washington, DC.  VA will notify you if further 
action is required on your part. 


REMAND

In July 2001, the Board remanded the claim for further 
development, including affording the veteran the appropriate 
examinations.  However, a review of the file shows that the 
VA examiners did not address all of the questions posed by 
the Board.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that compliance by the Board or the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In a July 2003 VA examination report, the examiner noted that 
the veteran complained of progressive memory loss since 
Persian Gulf service, but then found it was related to his 
August 2002 car accident injuries.  Furthermore, the examiner 
opined that the veteran's complaints of blackouts, fainting, 
fatigue, sleep disorder, and memory loss could not be 
explained by the existence of any organic disease, but did 
not indicate whether objective signs corroborated the 
complaints or symptoms or any evidence of an undiagnosed 
disorder as the Board requested in the July 2001 remand.  It 
is further noted that the examiner did not provide any 
findings or opinions regarding the veteran's complaints of 
night sweats as directed in the remand.  Also, even though 
the July 2003 VA examiner found that the veteran's depression 
was in remission, the etiology of the condition was not 
addressed as discussed in the July 2001 remand.  

The service and post-service medical records reflect a 
history of gastrointestinal complaints.  On the July 2003 
examination, the examiner did not offer a diagnosis to 
explain the veteran's gastrointestinal complaints as the 
Board requested in the July 2001 remand.  Therefore, another 
examination is warranted to identify the nature and etiology 
of any gastrointestinal complaints.

Regarding the claim for PTSD, in the substantive appeal filed 
in September 1999, the veteran pointed out incidents such as 
an artillery battle, being shot at by snipers and low flying 
helicopters.  At the time of the examination in July 2003, 
the veteran reported that he was stationed at the Iraq 
border, and that he was fearful of being shot and that his 
duties were stressful.  Further efforts to verify the 
veteran's stressors should be undertaken, and a nexus opinion 
regarding PTSD should be secured.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The VBA AMC should prepare a summary 
of the claimed stressors based on review 
of all pertinent documents, to include 
the veteran's September 1999 substantive 
appeal and the July 2003 VA examination 
report.  The veteran should be requested 
to provide additional details as needed.  
This summary, and all associated 
documents, should be sent to the United 
States Army and Joint Service 
Environmental Support Group, 7798 Cissna 
Road, Springfield, Virginia 22150.  They 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors.  

3.  Following #1-2 above, the VBA AMC 
must make a specific determination, based 
upon the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the VBA AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the VBA AMC must specify what stressor or 
stressors in service it has determined 
are established by the record.  

4.  After completion of #1-3 above, the 
VBA AMC should schedule the veteran for a 
psychological examination to determine 
the diagnoses of all psychiatric 
disorders, to include PTSD and 
depression.  The entire claims folder and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect review of all the records 
in the claims folder including those 
prior to the veteran's August 2002 car 
accident.  The examiner should state 
whether it is as least as likely as not 
that the veteran's depression is related 
to his service.
 If PTSD is diagnosed, the examiner 
should specify the stressor found to be 
productive of PTSD.  The examiner should 
also discuss the link between the current 
symptomatology and the inservice 
stressor.  The examiner should also 
express an opinion as to whether it is as 
least as likely as not that PTSD is 
related to service.  The opinion must be 
supported by a thorough complete 
rationale based on sound medical 
principles.  

5.  After completion of #1-3, the veteran 
should be afforded comprehensive 
examinations to determine the nature, 
etiology and severity of the veteran's 
memory loss, fainting/blackouts, night 
sweats, joint pain and gastrointestinal 
complaints.  It is imperative that each 
physician designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  Each examiner(s) must offer an 
opinion whether it is at least as likely 
as not that the disabilities, memory 
loss, black out, night sweats, joint 
pain, and gastrointestinal complaints are 
related to the veteran's period of 
military service, to include due to an 
undiagnosed illness related to Persian 
Gulf War service.  The examiners should 
also state if any of the conditions are 
related to a service-connected 
disability.  Each opinion must be 
supported by a thorough complete 
rationale based on sound medical 
principles.  The examination reports 
should be typed.

6.  The veteran is notified that it is 
his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  After undertaking any other 
development deemed essential, the VBA AMC 
should re-adjudicate the veteran's claim 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


6
-  -

